DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-9, 11, 12, 14, 15, and 17-23 remain pending. 
(b) Claims 10, 13, and 16 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 06/21/2021. The Applicant’s claims 1-9, 11, 12, 14, 15, and 17-23 remain pending. The Applicant amends claims 1, 6, 7, 11, 12, 14, 15, 17, 19, and 20. The Applicant adds claims 22 and 23.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
control for the remote control to send, through the third channel, a disabling instruction for disabling one or more menu functions of the smart glasses and a smart glasses control instruction for performing a corresponding operation to the smart glasses, to the-2-Attorney Docket No. 00203.3021.00USApplication No.16 133,316 smart glasses, wherein the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, and the gimbal carries an imaging apparatus for collecting the FPV image data; and each channel is established exclusively for a communication between two of the UAV, the smart glasses, the remote control, and the mobile terminal.
The closet prior art of record Wang (U.S. P.G. Publication 2015/0142213) teaches a radio connection for communicating with the drone and remote (Wang, Paragraph 0216; 0295-0296). Moreover, Wang teaches transmitting via the drone camera video images seen by the camera (Wang, Paragraphs 0192, 0251, 0294 and Figure 10). Wang also teaches a remote controller, which is separate from the smart glasses (Wang, Paragraphs 0250, 0255-0256 and Figures 4 and 10).
Stine (U.S. P.G. Publication 2012/0238218) teaches the use of multiple channels (e.g., a first, second, and third channel) for UAV control (i.e., first channel), UAV downlink information (i.e., second channel), and UAV sensor information (i.e., third channel) (Stine, Paragraph 0175). As a result, Stine teaches establishing an independent channel with a UAV for flight control instructions (i.e., applicant’s second channel for flight control instruction), wherein the flight control channel corresponds to another channel of the UAV (e.g., sensor channel or flight information channel which may be an FPV image data) (Stine, Paragraph 0175).
The Fat Shark RC Vision System (i.e., Radio Setup for Head Tracking – Fatshark) teaches a remote controller being separate from the heads up display (Fat 
The Fat Shark Predator V2 (i.e., FATSHARK PREDATOR V2 – SOME DETAILS), teaches that a smart glasses may output the smart glasses image to a mobile terminal, in other words a fourth channel may be created that outputs the smart glasses FPV image to a mobile terminal (e.g., monitor, tablet, phone, etc.) (Fat Shark Predator V2, See Output Signal).
However Wang, Stine, The Fat Shark RC Vision, and the Fat Shark Predator V2 do not teach “control for the remote control to send, through the third channel, a disabling instruction for disabling one or more menu functions of the smart glasses and a smart glasses control instruction for performing a corresponding operation to the smart glasses, to the smart glasses, wherein the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, 
Independent claim 19 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-9, 11, 12, 14, 15, 17, 18, 20-23 and 12-20 are allowable for depending upon allowable claims 1 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667   

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667